Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        24-DEC-2019
                           SCPR-XX-XXXXXXX              10:12 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          IN RE THOMAS M. CULBERTSON, III, Petitioner.


                         ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of Petitioner Thomas Culbertson,
III’s petition to resign and surrender his license to practice
law in the State of Hawai#i, filed pursuant to Rule 1.10 of the
Rules of the Supreme Court of the State of Hawai#i (RSCH), and
the affidavits submitted in support thereof, we conclude that
Petitioner Culbertson has fully complied with the requirements of
RSCH Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Thomas M. Culbertson, III, attorney number
1991, from the roll of attorneys of the State of Hawai#i,
effective with the filing of this order.
          DATED:    Honolulu, Hawai#i, December 24, 2019.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson